Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Delaware County) to review a determination of the Board of Supervisors of Delaware County, which dismissed petitioner from his position as Commissioner of Social Services for Delaware County. This matter was previously before this court and the pertinent facts need not be repeated here as they are sufficiently set forth in our memorandum decision in Matter of Comins v County of Delaware (66 AD2d 966). Determination was withheld and the matter was remitted by this court to the Trial Term of Supreme Court, Delaware County, for a trial and decision resolving the issue of whether petitioner filed his oath of office within 30 days after notice of his appointment, or within 30 days after commencement of his term pursuant to section 30 of the Public Officers Law. A trial was held and Trial Term determined that there was a failure to file an oath of office within the statutory period set forth in section 30 of the Public Officers Law. We are of the view that Trial Term properly decided the issue concerning petitioner’s failure to timely file an oath of office. As we previously stated, if petitioner did fail to timely file, no hearing on charges was required in order to dismiss him from office (Matter of Comins v County of Delaware, supra). Accordingly, the determination of the Board of Supervisors of Delaware County should be confirmed. Determination confirmed, and petitions dismissed, *699without costs. Sweeney, J. P., Kane, Staley, Jr., Main and Mikoll, JJ., concur.